*663Voto particular de conformidad del
Juez Asociado Señor Alonso Alonso
sobre el no ha lugar explicado, al cual se une el Juez Asociado Señor Fuster Berlingeri.
La ley que suprimió el Tribunal de Apelaciones (Ley Núm. 11 de 2 de junio de 1993) en su Art. 4(c), del Apartado (1), 4 L.P.R.A. sec. 121, dispone que el Tribunal Supremo de Puerto Rico expondrá las razones que motivan la dene-gatoria de las solicitudes de revisión presentadas en este Tribunal.
Entiendo que la práctica judicial más correcta hacia la ciudadanía es la de explicar las razones que, en derecho, llevan a este Tribunal a denegar las solicitudes de revisión que nos son presentadas. Por ello, durante el tiempo en que he sido parte de éste, he favorecido y abogado para que el Tribunal explique las razones que lo llevan a denegar la expedición de los recursos que se presentan. Lo continúo favoreciendo, y me satisface que antes de que la disposi-ción de ley mencionada entre en vigor, ya el Tribunal esté explicando el no ha lugar.
No obstante lo anterior, debo aclarar que entiendo que la disposición legal referida debe ser considerada por este Tribunal sólo como una disposición de carácter directivo y no mandatoria, pues de lo contrario, resultaría inconstitucional. Ésta no puede constituir una privación a este Tribunal de su poder expreso e inherente de utilizar el mecanismo decisorio que la prudencia judicial le dicte como el más apropiado para disponer en derecho de un recurso, en consideración a los méritos y las cuestiones planteadas en él.
En primer lugar, hay que destacar que la disposición de ley referida no va encaminada a darle un mandato e impo-nerle condiciones sobre el proceso decisorio a un tribunal creado por ley, sino al Tribunal Supremo, cuya creación, *664composición, funcionamiento y facultades están estableci-das y se rigen por la Constitución del Estado Libre Aso-ciado de Puerto Rico, no mediante una ley.
Este Tribunal es la autoridad suprema para interpretar la Constitución y las leyes, decidir casos y controversias, y dentro de su órbita de facultades constitucionales expresas e inherentes, nuestra autoridad es plena y no está sujeta, ni puede estarlo, a ningún mandato por parte de la Asam-blea Legislativa.
La intromisión de otra Rama de Gobierno, dentro de las facultades expresas e inherentes de este Tribunal, choca contra las bases de nuestro ordenamiento jurídico-constitucional. Cf. Santa Aponte v. Srio. del Senado, 105 D.P.R. 750 (1977); Conferencia Judicial de Puerto Rico, La Independencia Judicial en Puerto Rico, San Juan, [s. ed.], 1988.
La trayectoria histórica de nuestros pronunciamientos judiciales es clara: cualquier intromisión de los demás Po-deres del Gobierno, que afecten los poderes expresos o in-herentes de este Foro, ha sido reiteradamente rechazada o tomada como directiva o suplementaria. In re Calderón Lassén, 88 D.P.R. 931 (1963); Ex parte Jiménez, 55 D.P.R. 54 (1939); González v. Tribunal Superior, 75 D.P.R. 585 (1953); Colegio de Abogados de P.R. v. Barney, 109 D.P.R. 845 (1980); In re González Blanes, 65 D.P.R. 381 (1945); In re Tormes, 30 D.P.R. 267 (1922); Claudio v. Ortiz, 29 D.P.R. 435 (1921); In re Bosch, 65 D.P.R. 248, 251 (1945); Torres v. Castillo Alicea, 111 D.P.R. 792 (1981); Colón v. Municipio de Guayama, 114 D.P.R. 193 (1983), entre otros.
La letra y el entretejido de nuestra Constitución, el his-torial de la Convención Constituyente, así como preceden-tes anteriores de este Tribunal, han delineado claramente las funciones expresas e inherentes de este Tribunal, y su independencia judicial frente a las Ramas políticas de Gobierno. 1 Diario de Sesiones de la Convención Constituyente 452-454 y 771-772 (1952). Véanse: La independen-*665cia judicial en Puerto Rico, op. cit.; Santa Aponte v. Srio. del Senado, supra; Silva v. Hernández Agosto, 118 D.P.R. 45 (1986); Betancourt v. Gobernador, 119 D.P.R. 435, 436-444 (1987), opinión concurrente; In re Solicitud Cepeda García, 130 D.P.R. 18 (1992).
Un examen de todas las disposiciones de nuestra Cons-titución y de la interrelación de unas con otras, y del Art. 5 sobre el Poder Judicial, Const. E.L.A., L.P.R.A., Tomo 1, así lo avalan.
Específicamente, la See. 4 del Art. 5 de nuestra Consti-tución dispone que:
El Tribunal Supremo funcionará bajo reglas de su propia adop-ción .... (Énfasis suplido.) Const. E.L.A., L.P.R.A., Tomo 1, ed. 1982, pág. 356.
El poder de este Tribunal de adoptar reglas para su fun-cionamiento es prerrogativa exclusiva de este Foro.
El no ha lugar, al igual que la determinación de cuáles decisiones deben formularse como opinión del Tribunal, como sentencia o como resolución, forma parte inherente y va al corazón mismo del proceso decisorio de este Tribunal y a su estructuración y funcionamiento interno. Por ello nuestra facultad constitucional al respecto es exclusiva. Pérez Aldarondo v. Tribunal Superior, 102 D.P.R. 1 (1974); Pueblo v. Cortés Burgos, 100 D.P.R. 933 (1972), voto concu-rrente del Juez Asociado Señor Martínez Muñoz.
Es prerrogativa de este Tribunal el autorreglamentarse y adoptar aquellos mecanismos que estime apropiados con el fin de cumplir con sus obligaciones constitucionales de la forma que estime más adecuada y eficiente. Como expre-sara el Ledo. Ernesto Ramos Antonini, Presidente de la Comisión de la Asamblea Constituyente sobre la Rama Judicial: “El propósito de eficiencia en la organización y fun-cionamiento de la rama judicial, está íntimamente vincu-lado y depende fundamentalmente, en lo que toca a la rama judicial, repito, de la independencia del poder judicial . Esa independencia a que propende la proposición sus-*666tituta, como ideal en la organización de la estructura de gobierno que vamos a crear y dada la función del poder judicial, cual es la de garantizar en nuestra vida política, social y económica un régimen de derecho a diferencia de un régimen de fuerza o de hombres.” (Enfasis suplido.) Diario de Sesiones, supra, Vol. 1, pág. 452. Sobre el particular, véase nuestras expresiones en Negrón Soto v. Gobernador, 110 D.P.R. 664, 665 (1981).
Corresponde a este Tribunal la última decisión acerca de si debe o no explicar todas sus decisiones y en qué forma, en consideración a los méritos que presenta un re-curso y en función de su facultad expresa e inherente de autorreglamentarse y de descargar sus facultades ágil y eficientemente.
Por ello, entiendo que la disposición de la ley que su-prime al Tribunal de Apelaciones y que dispone que debe-mos explicar la denegación de las solicitudes de revisión es de naturaleza directiva y no mandatoria. De lo contrario, sería inconstitucional.